 1   Daniel J. Williams, Esq. (SBN 222841)
 2
     LAW OFFICES OF DANIEL J. WILLIAMS
     3990 Old Town Ave., Suite 200-A
 3   San Diego, CA 92110
 4   (619) 259-0285; Email: djw2esq@gmail.com
     Attorneys for Plaintiffs TIFFANY TRIEBESS AND RYAN TRIEBESS
 5
 6   Steven S. Vahidi (SBN 283951)
     GOLDBERG SEGALLA, LLP
 7   777 S. Figueroa Street, Suite 1900
 8   Los Angeles, CA 90017
     (213) 415-7200; Email: svahidi@goldbergsegalla.com
 9   Attorneys for Defendants L BRANDS, INC., VICTORIA’S SECRET BEAUTY
10   COMPANY, VICTORIA’S SECRET STORES, LLC, VICTORIA’S SECRET
     STORES BRAND MANAGEMENT, INC.
11
12   Catharine A. Ching, Esq. (SBN 139963)
     LAW OFFICES OF JOHN A. BIARD
13   11070 White Rock Rd., #200
14   Rancho Cordova, CA 95670
     Main (916) 638-6610; Fax (855) 631-5920;
15   Direct (916) 638-6662 E-mail: cching@travelers.com
16   Attorneys for Defendant, ALENE CANDLES, LLC
17
18                             UNITED STATES DISTRICT COURT
19                         EASTERN DISTRICT OF CALIFORNIA
20
     TIFFANY TRIEBESS; RYAN TRIEBESS, Case No.: 2:18-CV-02652-JAM-EFB
21            Plaintiff,
22   vs.                              [Originally Filed in Placer County Superior
                                      Court, Case No. SCV 0041424]
23   L1 BRANDS, INC; VICOTRIA SECRET
24   BEAUTY CO, DIST; VICTORIA'S      ORDER REGARDING JOINT
     SECRET STORES, LLC; VICOTRIA'S   STIPULATION TO CONTINUE
25
     SECRET STORES BRAND              PRETRIAL AND TRIAL DEADLINES
26   MANAGEMENT, INC; AND DOES 1
     THROUGH 20,
27
28               Defendants.

                                                 1
              [PROPOSED] ORDER RE: JOINT STIPULATION TO CONTINUE PRETRIAL AND TRIAL DEADLINES
                                                                  CASE NO. 2:18-CV-02652-JAM-EFB
 1         Upon consideration of the parties’ Stipulation to Continue Pretrial and Trial
 2   Deadlines, and good cause appearing therefor,
 3
 4         IT IS HEREBY ORDERED that the pretrial and trial deadlines be continued as
 5   follows:
 6
 7                                        Current Deadline                Continued Date
 8      Expert Disclosure                       2/03/20
 9      deadline
        Supplemental/Rebuttal                   2/17/20
10      Expert Disclosure
11      deadline
        Discovery cutoff                        3/02/20
12
        Dispositive Motion Filing               3/24/20
13      deadline
14      Dispositive Motion                 4/21/20 1:30 p.m.
        Hearing
15      Joint Pretrial Statement                 5/8/20
16      due
        Final Pre-Trial                     5/15/20 11 a.m.
17
        Conference
18      Trial                              6/22/20 9:00 a.m.
19
20
21
22   Dated: 9/9/2019                               /s/ John A. Mendez____________
                                                   United States District Court Judge
23
24
25
26
27
28

                                                   2
                [PROPOSED] ORDER RE: JOINT STIPULATION TO CONTINUE PRETRIAL AND TRIAL DEADLINES
                                                                    CASE NO. 2:18-CV-02652-JAM-EFB
